Citation Nr: 1500013	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to special monthly pension by reason of need for regular aid and attendance or by reason of being permanently housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2014, the Veteran testified before the undersigned at a Travel Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his hearing, the Veteran testified that he had received treatment from a large hospital in Clinton, Illinois, known as "OSF" and by Drs. Williams and "Blue Faress".  See Hearing Transcript pages 17-18.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

The Veteran also testified to having an ulcer and a seizure disorder.  Although he has been afforded VA aid and attendance/housebound examination (most recently in March 2014), the examinations did not consider these disabilities in the overall evaluations.  Thus, the Veteran should be afforded a new VA aid and attendance/housebound examination.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate medical release(s), obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the hospital facility in Clinton, Illinois known as "OSF," and from Drs. Williams and "Blue Faress".  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  

2.  Conduct an aid and attendance/housebound evaluation.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  The examiner should include all disabilities of record to include but not limited to spinal/orthopedic disabilities as well as the Veteran's claimed ulcer and seizure disorders.

The examiner should opine as to whether the Veteran has the anatomical loss or loss of use of both feet, one hand and one foot, or is so helpless or blind or permanently bedridden as to need or require the regular aid and attendance of another person.  

The examiner should comment on whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he has the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); whether the Veteran is able to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

The examiner should also indicate if the Veteran is substantially confined to his dwelling and the immediate premises. 

A complete rationale for all opinions and conclusions should be provided.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal which addresses the evidence and argument added to the record since the statement of the case, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

